Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Interview
In view of the foregoing instant office action, it is respectfully submitted that if Applicant has any questions or concerns with said instant office action, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.
Response to Amendment
The amendment filed 08/02/2022 was entered. Claims 1-23 are pending. Claims 1, 10 and 14 are amended. Independent claims 1, 10 and 14 have been amended herein to specifically claim that the imaging array receives image photons emitted directly from the exposed first predetermined portion of the photostimulable storage phosphor plate.
Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that Sayag fails to teach the imaging array receives image photons emitted directly from the exposed first predetermined portion of the photostimulable storage phosphor plate. The examiner respectfully disagrees. 
Notice that teaching more does not remove a specific teaching. Sayag discloses an array of light emitting diodes (red LEDs) (i.e., one or more additional rows of red LEDs next to the first row in order to increase the amount of stimulating light in the plate) [0096] oriented at a predetermined angle (Figure 10b) to the exposed photostimulable storage phosphor plate to illuminate directly both a gap- interface between the exposed photostimulable storage phosphor plate and a first predetermined portion of the exposed photostimulable storage phosphor plate [0049] - [0051]; and an imaging array 1002 for receiving image photons emitted from the exposed first predetermined portion of the photostimulable storage phosphor plate responsive to the illumination from the array of light emitting diodes (red LEDs), wherein the imaging array forms the X-ray image on a sensor [0043] [0137]. As such, teaching both direct and indirect does not disqualify the rejection. As such, the previous rejection stands as proper. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 9- 14, 16 – 19, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayag (US Pub. No. 2009/0173899 A1).
With regards to claims 1 and 10, Sayag discloses a system for readout-scanning of a previously exposed photostimulable storage phosphor plate containing an X-ray image comprising an array of light emitting diodes (red LEDs) (i.e., one or more additional rows of red LEDs next to the first row in order to increase the amount of stimulating light in the plate) [0096] oriented at a predetermined angle  (Figure 10b) to the exposed photostimulable storage phosphor plate to illuminate directly a first predetermined portion of the exposed photostimulable storage phosphor plate [0049] - [0051]; and an imaging array 1002 for receiving image photons emitted from the exposed first predetermined portion of the photostimulable storage phosphor plate responsive to the illumination from the array of light emitting diodes (red LEDs), wherein the imaging array forms the X-ray image on a sensor [0043] [0137].
With regards to claims 2, 12 and 16 Sayag discloses one or more filters (at least 1042) located between the imaging array 1002 and the sensor (i.e., the plate) (Figures 10B and 10C) [0094]  [0097] [0125].
With regards to claims 3 and 18, Sayag discloses wherein the predetermined angle is less than 45 degrees (Figures 4 and 10) [0084] [0093].
With regards to claims 4, 11 and 17, Sayag discloses light emitted from the array of light emitting diodes (LEDs) encounters a reflective surface1042 [0094].
With regards to claims 5 and 19, Sayag discloses the sensor is a CMOS sensor [0100].
With regards to claims 9 and 22, Sayag discloses individual LEDs have a spacing of approximately 1.0 mm [0096].
With regards to claim 13, Sayag discloses translating the scan head and repeating the orienting, focusing, receiving and forming at times T2 to Tx until the exposed photostimulable storage phosphor plate has been read [0130].
With regards to claim 14, Sayag discloses a scanhead for readout-scanning of a previously exposed photostimulable storage phosphor plate containing an X-ray image comprising an array of light emitting diodes (red LEDs) (i.e., one or more additional rows of red LEDs next to the first row in order to increase the amount of stimulating light in the plate) [0096] oriented at a predetermined angle  (Figure 10b) to the exposed photostimulable storage phosphor plate to illuminate directly both a gap-interface between the exposed photostimulable storage phosphor plate and a first predetermined portion of the exposed photostimulable storage phosphor plate [0049] - [0051]; an imaging array 1002 for receiving image photons emitted from the exposed first predetermined portion of the photostimulable storage phosphor plate responsive to the illumination from the array of light emitting diodes (red LEDs), wherein the imaging array forms the X-ray image on a sensor [0043] [0137] and translating the scan head and repeating the orienting, focusing, receiving and forming at times T2 to Tx until the exposed photostimulable storage phosphor plate has been read [0130] [0131].
With regards to claim 23, Sayag discloses the scan-head focuses the LED emitted light at a line on the exposed photostimulable storage phosphor plate resulting in a stimulated emission line- source of image photons therefrom [0131] [0139] (Figures 10a, 10b and 10c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayag (US Pub. No. 2009/0173899 A1) in view of Morone et al.  (US Patent 5,208,459).
With regards to claims 6 and 20, Sayag discloses the claimed invention according to claims 1 and 14 and fiber-optic faceplate [0056] [0057], absent some degree of criticality, the recitation wherein the imaging array includes a mircolens array is considered only an obvious matter of design choice involving routine skill of the art. 
Morone discloses means for contemporaneously and uniformly focusing the photostimulating light onto the scanning line can comprise either conventional lens systems, or optical fiber bundles, or microlens arrays (Col. 3, Line 40 to Col. 4, Line 4).
In order to provide a device with good collection means, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Sayag to include the teaching such as that taught by Morone.
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayag (US Pub. No. 2009/0173899 A1).
With regards to claims 7 and 15, Sayag discloses the claimed invention according to claims 1 and 14 and further teaches implementations integrated into any standard size radiography cassettes as defined by international standard IEC 60406, the entire disclosure of which is incorporated herein by reference for all purpose are included but not limited to [0067]. 
Absent some degree of criticality, the recitation of the claimed dimensions is considered only an obvious matter of design choice involving routine skill of the art. Notice that a mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sayag to include the claimed dimensions in order to meet the needs for such x-ray imaging, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  
Claim(s) 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayag (US Pub. No. 2009/0173899 A1) in view of Imamura et al. (US Patent 9,099,333 B2).
With regards to claims 8 and 21, Sayag discloses the claimed invention according to claim 1, absent some degree of criticality, the recitation wherein the array of light emitting diodes (LEDs) comprises surface-mount LED devices with individual dome lenses for focusing LED emitted light in a forward direction is considered only an obvious matter of design choice involving routine skill of the art.
 Imamura discloses an LED lamp device includes a plurality of LED elements 20 separately mounted on a substrate 10 and effective to emit light. A transparent housing 80 (indicated by a broken line in FIG. 2) of a dome-like shape may be arranged so as to cover the top surface of mounting substrate 10. The LED lamp device A in an embodiment so described may be further said to include one or more such light emitting units 50 each having a plurality of LED elements 20 (ABSTRACT) (Figures 1 – 5).
 In order to provide a source with enhance uniformity, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Sayag to include the teaching such as that taught by Imamura. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884